Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 1 of 6




                                                        Exhibit D
                               Complaint/State Proc. 20-19.2, June 2, 2020

                              Court: W.D. Wash. Case No. ____________
                                                          Pacific Legal Foundation
                                                 255 South King Street, Suite 800
                                                Seattle, WA 98104 - 425.576.0484
               Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 2 of 6




                         PROCLAMATION BY THE GOVERNOR
                    EXTENDING AND AMENDING 20-05, 20-19, and 20-19.1


                                                 20-19.2

                               Evictions and Related Housing Practices

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of Emergency
for all counties throughout the state of Washington as a result of the coronavirus disease 2019
(COVID-19) outbreak in the United States and confirmed person-to-person spread of COVID-19 in
Washington State; and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant progression
in Washington State, and the high risk it poses to our most vulnerable populations, I have subsequently
issued amendatory Proclamations 20-06 through 20-53 and 20-55 through 20-57, exercising my
emergency powers under RCW 43.06.220 by prohibiting certain activities and waiving and suspending
specified laws and regulations; and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person
which may result in serious illness or death and has been classified by the World Health Organization
as a worldwide pandemic, continues to broadly spread throughout Washington State; and

WHEREAS, the COVID-19 pandemic is causing a sustained global economic slowdown, and an
economic downturn throughout Washington State with unprecedented numbers of layoffs and reduced
work hours for a significant percentage of our workforce due to substantial reductions in business
activity impacting our commercial sectors that support our state’s economic vitality, including severe
impacts to the large number of small businesses that make Washington State’s economy thrive; and

WHEREAS, many of our workforce expected to be impacted by these layoffs and substantially
reduced work hours are anticipated to suffer economic hardship that will disproportionately affect low
and moderate income workers resulting in lost wages and potentially the inability to pay for basic
household expenses, including rent; and

WHEREAS, the inability to pay rent by these members of our workforce increases the likelihood of
eviction from their homes, increasing the life, health and safety risks to a significant percentage of our
people from the COVID-19 pandemic; and

WHEREAS, tenants, residents, and renters who are not materially affected by COVID-19 should and
must continue to pay rent, to avoid unnecessary and avoidable economic hardship to landlords,
property owners, and property managers who are economically impacted by the COVID-19 pandemic;
and
               Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 3 of 6



WHEREAS, under RCW 59.12 (Unlawful Detainer), RCW 59.18 (Residential Landlord Tenant Act),
and RCW 59.20 (Manufactured/Mobile Home Landlord-Tenant Act) residents seeking to avoid default
judgment in eviction hearings need to appear in court in order to avoid losing substantial rights to
assert defenses or access legal and economic assistance; and

WHEREAS, on May 28, 2020, in response to the COVID-19 pandemic, the Washington Supreme
Court issued Amended Order No. 25700-B-625 and ordered that courts should begin to hear non-
emergency civil matters. While appropriate and essential to the operation of our state justice system,
the reopening of courts could lead to a wave of new eviction filings, hearings, and trials that risk
overwhelming courts and resulting in a surge in eviction orders and corresponding housing loss
statewide; and

WHEREAS, the Washington State Legislature has established a housing assistance program in RCW
43.185 pursuant to its findings in RCW 43.185.010 “that it is in the public interest to establish a
continuously renewable resource known as the housing trust fund and housing assistance program to
assist low and very low-income citizens in meeting their basic housing needs;” and

WHEREAS, it is critical to protect tenants and residents of traditional dwellings from homelessness,
as well as those who have lawfully occupied or resided in less traditional dwelling situations for 14
days or more, whether or not documented in a lease, including but not limited to roommates who share
a home; long-term care facilities; transient housing in hotels and motels; “Airbnbs”; motor homes;
RVs; and camping areas; and

WHEREAS, a temporary moratorium on evictions and related actions throughout Washington State at
this time will help reduce economic hardship and related life, health, and safety risks to those members
of our workforce impacted by layoffs and substantially reduced work hours or who are otherwise
unable to pay rent as a result of the COVID-19 pandemic; and

WHEREAS, a temporary moratorium on evictions and related actions will reduce housing instability,
enable residents to stay in their homes unless conducting essential activities or employment in essential
business services, and promote public health and safety by reducing the progression of COVID-19 in
Washington State; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State continues
to threaten the life and health of our people as well as the economy of Washington State, and remains a
public disaster affecting life, health, property or the public peace; and

WHEREAS, the Washington State Department of Health continues to maintain a Public Health
Incident Management Team in coordination with the State Emergency Operations Center and other
supporting state agencies to manage the public health aspects of the incident; and

WHEREAS, the Washington State Military Department Emergency Management Division, through
the State Emergency Operations Center, continues coordinating resources across state government to
support the Washington State Department of Health and local health officials in alleviating the impacts
to people, property, and infrastructure, and continues coordinating with the Department of Health in
assessing the impacts and long-term effects of the incident on Washington State and its people.



                                                   2
               Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 4 of 6



NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the above-
noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that a State of
Emergency continues to exist in all counties of Washington State, that Proclamation 20-05 and all
amendments thereto remain in effect, and that Proclamations 20-05, 20-19, and 20-19.1 are amended to
temporarily prohibit residential evictions and temporarily impose other related prohibitions statewide
until 11:59 p.m. on August 1, 2020, as provided herein.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout state government. State agencies and departments are
directed to continue utilizing state resources and doing everything reasonably possible to support
implementation of the Washington State Comprehensive Emergency Management Plan and to assist
affected political subdivisions in an effort to respond to and recover from the COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include the
National Guard and the State Guard, or such part thereof as may be necessary in the opinion of The
Adjutant General to address the circumstances described above, to perform such duties as directed by
competent authority of the Washington State Military Department in addressing the outbreak.
Additionally, I continue to direct the Washington State Department of Health, the Washington State
Military Department Emergency Management Division, and other agencies to identify and provide
appropriate personnel for conducting necessary and ongoing incident related assessments.

ACCORDINGLY, based on the above noted situation and under the provisions of RCW
43.06.220(1)(h), and to help preserve and maintain life, health, property or the public peace, effective
immediately and until 11:59 p.m. on August 1, 2020, I hereby prohibit the following activities related
to residential dwellings and commercial rental properties in Washington State:

   •   Landlords, property owners, and property managers are prohibited from serving or enforcing,
       or threatening to serve or enforce, any notice requiring a resident to vacate any dwelling or
       parcel of land occupied as a dwelling, including but not limited to an eviction notice, notice to
       pay or vacate, notice of unlawful detainer, notice of termination of rental, or notice to comply
       or vacate. This prohibition applies to tenancies or other housing arrangements that have expired
       or that will expire during the effective period of this Proclamation. This prohibition applies
       unless the landlord, property owner, or property manager (a) attaches an affidavit attesting that
       the action is necessary to respond to a significant and immediate risk to the health, safety, or
       property of others created by the resident; or (b) provides at least 60 days’ written notice of
       intent to (i) personally occupy the premises as a primary residence, or (ii) sell the property.

   •   Landlords, property owners, and property managers are prohibited from seeking or enforcing,
       or threatening to seek or enforce, judicial eviction orders involving any dwelling or parcel of
       land occupied as a dwelling, unless the landlord, property owner, or property manager
       (a) attaches an affidavit attesting that the action is necessary to respond to a significant and
       immediate risk to the health, safety, or property of others created by the resident; or (b) shows
       that at least 60 days’ written notice were provided of intent to (i) personally occupy the
       premises as a primary residence, or (ii) sell the property.

   •   Local law enforcement are prohibited from serving, threatening to serve, or otherwise acting on
       eviction orders affecting any dwelling or parcel of land occupied as a dwelling, unless the

                                                    3
            Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 5 of 6



    eviction order clearly states that it was issued based on a court’s finding that (a) the
    individual(s) named in the eviction order is creating a significant and immediate risk to the
    health, safety, or property of others; or (b) at least 60 days’ written notice were provided of
    intent to (i) personally occupy the premises as a primary residence, or (ii) sell the property.

•   Landlords, property owners, and property managers are prohibited from assessing, or
    threatening to assess, late fees for the non-payment or late payment of rent or other charges
    related to a dwelling or parcel of land occupied as a dwelling, and where such non-payment or
    late payment occurred on or after February 29, 2020, the date when a State of Emergency was
    proclaimed in all counties in Washington State.

•   Landlords, property owners, and property managers are prohibited from assessing, or
    threatening to assess, rent or other charges related to a dwelling or parcel of land occupied as a
    dwelling for any period during which the resident’s access to, or occupancy of, such dwelling
    was prevented as a result of the COVID-19 outbreak.

•   Except as provided in this paragraph, landlords, property owners, and property managers are
    prohibited from treating any unpaid rent or other charges related to a dwelling or parcel of land
    occupied as a dwelling as an enforceable debt or obligation that is owing or collectable, where
    such non-payment was as a result of the COVID-19 outbreak and occurred on or after
    February 29, 2020, and during the State of Emergency proclaimed in all counties in
    Washington State. This includes attempts to collect, or threats to collect, through a collection
    agency, by filing an unlawful detainer or other judicial action, withholding any portion of a
    security deposit, billing or invoicing, reporting to credit bureaus, or by any other means. This
    prohibition does not apply to a landlord, property owner, or property manager who
    demonstrates by a preponderance of the evidence to a court that the resident was offered,
    and refused or failed to comply with, a re-payment plan that was reasonable based on the
    individual financial, health, and other circumstances of that resident; failure to provide a
    reasonable re-payment plan shall be a defense to any lawsuit or other attempts to collect.

•   Landlords, property owners, and property managers are prohibited from increasing, or
    threatening to increase, the rate of rent for any dwelling, parcel of land occupied as a dwelling.
    Except as provided below, this prohibition also applies to commercial rental property if the
    commercial tenant has been materially impacted by the COVID-19, whether personally
    impacted and is unable to work or whether the business itself was deemed non-essential
    pursuant to Proclamation 20-25 or otherwise lost staff or customers due to the COVID-19
    outbreak. This prohibition does not apply to commercial rental property if rent increases were
    included in an existing lease agreement that was executed prior to February 29, 2020 (pre-
    COVID-19 state of emergency).

•   Landlords, property owners, and property managers are prohibited from retaliating against
    individuals for invoking their rights or protections under Proclamations 20-19, 20-19.1,
    20-19.2, or any other state or federal law providing rights or protections for residential
    dwellings. Nothing in this order prevents a landlord from seeking to engage in reasonable
    communications with tenants to explore re-payment plans in accordance with this order.



                                                 4
               Case 2:20-cv-01323 Document 1-5 Filed 09/03/20 Page 6 of 6



Terminology used in these prohibitions shall be understood by reference to Washington law,
including but not limited to RCW 49.60, RCW 59.12, RCW 59.18, and RCW 59.20. For purposes of
this Proclamation, a “significant and immediate risk to the health, safety, or property of others created
by the resident” (a) is one that is described with particularity, and cannot be established on the basis of
the resident’s own health condition or disability; (b) excludes the situation in which a resident who
may have been exposed to, or contracted, the COVID-19, or is following Department of Health
guidelines regarding isolation or quarantine; and (c) excludes circumstances that are not urgent in
nature, such as conditions that were known or knowable to the landlord, property owner, or property
manager pre-COVID-19 but regarding which that entity took no action.

FURTHERMORE, it is the intent of this order to prevent a potential new devastating impact of the
COVID-19 outbreak – that is, a wave of statewide homelessness that will impact every community
in our State. To that end, this order further acknowledges, applauds, and reflects gratitude to the
immeasurable contribution to the health and well-being of our communities and families made by the
landlords, property owners, and property managers subject to this order.

ADDITIONALLY, I want to thank the vast majority of tenants who have continued to pay what they
can, as soon as they can, to help support the people and the system that are supporting them through
this crisis. The intent of Proclamation 20-19, and all amendments and extensions thereto, is to provide
relief to those individuals who have been impacted by the COVID-19 crisis. I strongly encourage
landlords and tenants to communicate in good faith with one another, and to work together, on the
timing and terms of payment and repayment solutions that all parties will need in order to overcome
the severe challenges that COVID-19 has imposed for landlords and tenants alike.

Violators of this order may be subject to criminal penalties pursuant to RCW 43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 2nd day of June, A.D., Two
Thousand and Twenty at Olympia, Washington.

                                                        By:


                                                                /s/
                                                        Jay Inslee, Governor




BY THE GOVERNOR:


       /s/
Secretary of State
                                                    5
